Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) filed 10/19/2020 and 9/23/2020 have been received and acknowledged.

Status of Claims
	This action is in response to communication filed 10/19/2020.  
Claims 1, 6, 9, 11 are amended.
	Claims 15, 17 are cancelled.
Claims 1-14, 16, 18-22 are pending and have been examined in this action.

Response to Remarks
	Applicant remarks concerning rejection of claims under 35 USC 112(a) and 112(b) are persuasive, as said rejections have been cured by applicant amendment.  The rejection of claims under 35 USC 112(a) and 35 USC 112(b) have been withdrawn.	
Applicant remarks concerning rejection of claims under 35 USC 103 have been considered but are not persuasive.
	Applicant argues that the Dave references fails to teach or suggest the amended subject matter of “each resource block defines a lifecycle operation of a respective configuration item,” now recited in claims 1, 6 and 11.  Applicant firstly argues that Dave “merely shows a resource group generated by on particular configuration within a cloud service brokerage platform” as opposed to a “resource block” or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being anticipated by Dave et al. (US 20150341230 A1) (“Dave”), in view of Bartz et al. (US 20150373012 A1) (“Bartz”).
Claims 1, 6, 11:  
Dave discloses a system comprising:
0028, “FIG. 6 is a block diagram showing a data processing system 300 representative of a hardware environment comprising a CSB platform configured in accordance with an embodiment of the present invention.” FIG. 6, 301 depicts a processor); and
memory storing instructions configured to cause the one or more processors to perform a discovery operation on previously deployed services, to discover multi-cloud environments comprising public clouds and private clouds (0130, “implementation of cloud resource discovery in accordance with embodiments of the present invention provides users the ability to accurately cluster and estimate the monthly cost of virtual resources across public and private clouds. Preferably, this cloud resource discovery is implemented though a single process. Furthermore, implementing cloud resource discovery in this manner provides a user with the ability to track and audit history of discovered cloud resources.” Examiner notes that discovered cloud resources are resources that have necessarily been previously deployed.),
wherein the public clouds are provided by a plurality of vendors (0052, “the CSB platform 202 includes a multi-cloud services catalog with services from available public cloud providers (e.g., Amazon, GoGrid, Terremark and Savvis).”), and wherein the private clouds are hosted by and accessible to an organization that uses private clouds (0003, “The network architecture (e.g., virtualized information processing environment comprising hardware and software) through which these cloud services are provided to [made accessible to] service consumers (i.e., a cloud service consumers) is referred to as "the cloud", which can be a public cloud (e.g., cloud services provided publicly to cloud service consumers) or a private cloud (e.g., a private network or data center that supplies cloud services to only a specified group of cloud service consumers within an enterprise [i.e., hosted by the enterprise/organization for the enterprise/organization])”).
0136, “The configuration profile for a given discovered cloud resource categorizes the given discovered cloud resource [configuration item] for allowing each one of the discovered cloud resource to be grouped in a respective category (e.g., resource configuration group). To this end, an operation 706 is performed for creating one or more resource configuration groups by associating each one of the discovered cloud resource with based on its respective category. The end result of this is that the discovered resources of a common category have now been aggregated to define a plurality of resource configuration groups that each includes a subset of the discovered resources that have the same or suitably similar configuration parameters [identified relationships].”); and 
build a service model using the identified relationships (0135, “an operation 705 is performed for profiling the configuration of the discovered cloud resources. In preferred embodiments, such profiling refers to accessing the configuration of specified parameters of the discovered cloud resources and generating a configuration profile [service model built using the identified relationships between resources and parameters] for each discovered cloud resource. For example, specified configuration parameters for a server can include, but are not limited to, core quantity, amount of memory, size of storage, type of storage, layer designation, environment designation, provider template designation/information, and the like.”); 
provide a service map based at least in part on the service model, wherein the service map indicates the identified relationships, wherein the service map indicates a cloud service topology showing the configuration items as resource blocks with the identified relationships mapped therebetween (0137, “FIG. 23 shows a screen of a CSB platform configured in accordance with an embodiment of the present invention depicting SPoG visualization of the discovered cloud resources. Discovered resources [configuration items] are automatically grouped [i.e., blocked as resource blocks] based on their configurations, which simplifies and aggregates the view for the user in the form of resource groups in the CSB platform. The Discovered Resources section of the SPoG provides the user with a view (i.e., visualization) [cloud service topology] of what resources were discovered such as by mapping discovered resources to CSB platform design constructs [identified relationships] (e.g., graphical/icon representation of each resource/resource configuration group) which help the user to visualize and manage their resources in a better, efficient way using a provider agnostic user interface.”),
wherein each of the resource blocks defines a lifecycle operation of a respective configuration item (0138-0139, “After the resource configuration groups are created, an operation 708 (FIG. 20) is performed for generating resource configuration group analytic information. In preferred embodiments, the analytic information is generated on a per-group basis. Examples of such resource configuration group analytic information includes, but are not limited to, quantity of resource instances, actual and/or estimated usage charge, earliest service start date, most recent service start date, and the like.  FIG. 24 shows a screen of a CSB platform configured in accordance with an embodiment of the present invention depicting resource configuration group analytic information in the form of detailed estimated cost information. Through this screen, the user can view the following: estimated cost for the current month broken down for each discovered cloud resource, when a service was provisioned (service start date column), custom estimated bill per customer of the cloud service consumer, a list of pricing rules (e.g., setup by the broker) that were used to derive the price [lifecycle operations].” Examiner note: insofar as at least the service provisioning/startup constitutes a lifecycle operation, and the resource grouping screen provides information regarding this operation to the user, the resource block is considered to be defining, i.e. specifying/detailing a lifecycle operation.);
; and
0140, “At a point in time after receiving the request for the initial instance of discovery of cloud resources for the particular cloud service consumer (e.g., after a designated period of time passes, continually at specified time intervals, upon command by a requestor, etc), an operation 710 is performed for receiving a request for a subsequent instance of discovery of cloud resources for the particular cloud service consumer. In response to receiving the request for the subsequent instance of discovery, an operation [service management operation] 712 is performed for obtaining cloud resource information in the same or similar manner as discussed above in reference to the operation 704 (i.e., using access credentials provided by the cloud resource consumer for obtaining the cloud resource information [service model] from one or more cloud resources providers that provide cloud resources for the particular cloud service consumer).”).
Dave does not disclose using a single cloud application programming interface (API) that provides a cloud API that provides an interface for both public and private clouds to discover the public and private clouds.
However, Bartz teaches:
using a single cloud application programming interface (API) that serves as an interface for both public and private clouds to discover the public and private clouds (0036-0037, “Like the integrated UI, the integrated API [single cloud API] provides a common interface for the clouds. This is accomplished, for example, using a connector resource provider 315 in private cloud, which is responsible for connecting to remote, public cloud 301. Connector resource provider 315 translates the native API for cloud 301 so that it is compatible with the resource provider contract in the other cloud. The connector resource provider 315 has the identical interface as the other resource providers on private cloud 302, but also includes a link to the remote cloud 301…Connector resource provider 315 translates the resource manager API on private cloud 302 to the resource manager API used on public cloud 302. Connector resource provider 315 also translates the usage API on private cloud 302 to the usage API on public cloud 302. This allows, for example, resource consumption on the remote cloud to be used at the private cloud for aggregated billing. Connector resource provider 315 also translates the subscription management API on private cloud 302 to the subscription management API on public cloud 302. This allows the private cloud 302 to configure a quota that is enforced in public cloud 301 via the connector resource provider 315.”)(0040, “Using this special connector service at the API level, connector 315 proxies calls across clouds and enables exposing [discovery] all services from all clouds via a single management service.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Dave in the disclosure of Bartz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Dave with the above teachings of Bartz, so as to “to connect different clouds to provide an integrated UI experience and integrated API experience” (0003).
Claim 2, 12:  
Dave/Bartz teaches claim 1.
Dave further discloses:
wherein discovering the multi-cloud environments comprises discovering data center configuration items in a data center, and wherein identifying relationships comprises identifying relationships between configuration items in the multi-cloud environment and data center configuration 0130, “implementation of cloud resource discovery in accordance with embodiments of the present invention provides users the ability to accurately cluster and estimate the monthly cost of virtual resources across public and private clouds.)(0060, “By employing the cloud services wizard (which can include an application screener) to assess information derived from a knowledge base of information based on experience and best practices and to calculate CUs for various cloud service providers, the CSB platform user is guided towards an apples-to-apples comparison that results in the closest matched [identified relationship] cloud services and cloud service providers. In at least one implementation, the cloud services wizard takes into account dimensions such as, for example…designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability);”).
Claim 3, 13:  
Dave/Bartz teaches claim 1.
Dave further discloses:
wherein the service map comprises an indication of the identified relationships and wherein providing the service map comprises providing indications of the configuration items on the service map (0137, “FIG. 23 shows a screen of a CSB platform configured in accordance with an embodiment of the present invention depicting SPoG visualization of the discovered cloud resources. Discovered resources are automatically grouped [indicating identified relationships] based on their configurations, which simplifies and aggregates the view for the user in the form of resource groups in the CSB platform. The Discovered Resources section of the SPoG provides the user with a view (i.e., visualization) [service map] of what resources were discovered such as by mapping discovered resources to CSB platform design constructs (e.g., graphical/icon representation of each resource/resource configuration group) which help the user to visualize and manage their resources in a better, efficient way using a provider agnostic user interface.”).
Claims 4, 10, 14:  
Dave/Bartz teaches claim 1.
Dave further discloses:
Wherein at least one of the configuration items in the private clouds or configuration items in the public clouds comprises one or more of: server computing device, a client computing device, a processor, memory, a storage device, a networking device, a power supply, application software, firmware, a virtual machine, a virtual storage device, a data file, a data directory, a printer, a router, a load balancer, a data center, a database, a fuel tank, power equipment, a heating unit, a venting unit, or an air conditioning unit (0055, “Examples of infrastructure services [configuration items] include, but are not limited to shared storage [at least memory, storage, database] (e.g., a cloud-based storage service for backup server software and shared backup storage) and a monitoring solution (e.g., a VM [a virtual machine] with system monitoring server software pre-installed and configured to send data to this portal for utilization and monitoring views). Examples of network services include, but are not limited to, VPN hardware [networking device] (e.g., a hardware-based Virtual Private Network (VPN) solution that enables a Site to Site VPN managed by the VDC provider) and VPN software [at least application software, data file] (e.g., software-based VPN solutions that allow for a lower cost secure VPN gateway and can enable Client to Site and Client to Site VPN). Examples of managed services include, but are not limited to, backup administration (e.g., services offered by IT operations service providers to configure backups, maintain backup schedules, monitor and verify backups, and restore backups as needed); system administration (e.g., services offered by IT operations service providers to setup, configure, and support cloud environments, including systems, virtual machines, storage, and networks); and security management (e.g., services offered by IT operations service providers to setup operational security policies, manage virtual private networks, and manage ongoing security, including audits and compliance).”).
Claims 5, 16:  
Dave/Bartz teaches claim 1.
Dave further discloses:
interfacing with the public and private clouds using vendor-specific APIs (0077, “The cloud service bus 241 uses an adapter architecture pattern to integrate [interface with] with service providers. The cloud service bus 241 is a message-based architecture that allows asynchronous and parallel execution of provisioning tasks across cloud services and cloud service providers. These provisioning adapters are separate `classes/libraries` that implement specific provisioning APIs at the level of each operation mapped to the provider API [vendor-specific API]”) (0130, “implementation of cloud resource discovery in accordance with embodiments of the present invention provides users the ability to accurately cluster and estimate the monthly cost of virtual resources across public and private clouds. Preferably, this cloud resource discovery is implemented though a single process. Furthermore, implementing cloud resource discovery in this manner provides a user with the ability to track and audit history of discovered cloud resources.”).
Dave does not disclose, but Bartz teaches:
wherein the single cloud API interfaces with the public and private clouds using vendor-specific APIs (0036-0037, “Like the integrated UI, the integrated API [single cloud API] provides a common interface for the clouds. This is accomplished, for example, using a connector resource provider 315 in private cloud, which is responsible for connecting to remote, public cloud 301. Connector resource provider 315 translates the native API for cloud 301 so that it is compatible with the resource provider contract in the other cloud. The connector resource provider 315 has the identical interface as the other resource providers on private cloud 302, but also includes a link to the remote cloud 301…Connector resource provider 315 translates the resource manager API on private cloud 302 to the resource manager API used on public cloud 302. Connector resource provider 315 also translates the usage API on private cloud 302 to the usage API on public cloud 302. This allows, for example, resource consumption on the remote cloud to be used at the private cloud for aggregated billing. Connector resource provider 315 also translates the subscription management API on private cloud 302 to the subscription management API on public cloud 302. This allows the private cloud 302 to configure a quota that is enforced in public cloud 301 via the connector resource provider 315.”)(0040, “Using this special connector service at the API level, connector 315 proxies calls across clouds and enables exposing all services from all clouds via a single management service.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Dave in the disclosure of Bartz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Dave with the above teachings of Bartz, so as to “to connect different clouds to provide an integrated UI experience and integrated API experience” (0003).
Claim 7:  
Dave/Bartz teaches claim 6.
Dave does not disclose, but Bartz teaches:
wherein the single cloud API is agnostic to which vendor of a plurality of vendors is used for a configuration item in the public or private clouds (0024-0025, “The integration of multiple clouds [plurality of vendors] has two parts--an integrated UI and an integrated API…Browser 303 loads and initializes a shell 304, which loads a list of the user's cloud service subscriptions. The shell 304 may be JavaScript.RTM. that is loaded from a website, for example. Based upon the subscriptions, the shell can determine what assets and services the user is registered to use and where those are located in public cloud 301 or private cloud 302. For example, the user may be registered to manage VMs, websites, and/or SQL database services. Some of these services may be served from the public cloud 301 and other served locally from private cloud 302.”)(0026, “For example, different extensions may be created to access cloud services running on Microsoft Azure, Windows Azure Pack (WAP), Amazon Web Services (AWS), Google Cloud Platform, etc. Shell 304 provides for the converging of UIs for multiple different homogenous and/or heterogeneous cloud services [vendor agnostic].”)(0029, “Service agnostic portions of shell 304 may load some parts [configuration items] from different clouds. Shell 304 identifies which cloud has the latest version of the UI and loads that newest version. Along with the latest version, the shell loads a "sandbox" that can load older versions of the UI. The sandbox makes the older version appear to the shell as if it is the newest version. This may be accomplished by performing appropriate API translations for the changes to the UI.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Dave in the disclosure of Bartz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 0003).
Claim 8:  
Dave/Bartz teaches claim 7.
Dave discloses selecting a vendor (0083).  Dave does not disclose, but Bartz teaches:
translating a blueprint to a format suitable for a selected vendor using the single cloud API utilizing one or more connectors to map blueprint actions to a vendor-specific format (0036-0037, “Like the integrated UI, the integrated API [single cloud API] provides a common interface for the clouds. This is accomplished, for example, using a connector resource provider 315 in private cloud, which is responsible for connecting to remote, public cloud 301. Connector resource provider 315 translates the native API for cloud 301 so that it is compatible with the resource provider contract in the other cloud. The connector resource provider 315 has the identical interface as the other resource providers on private cloud 302, but also includes a link to the remote cloud 301…Connector resource provider 315 translates the resource manager API [translating the blueprint] on private cloud 302 to the resource manager API used on public cloud 302. Connector resource provider 315 also translates the usage API on private cloud 302 to the usage API on public cloud 302 [translated suitable for public cloud/vendor]. This allows, for example, resource consumption on the remote cloud to be used at the private cloud for aggregated billing [example of blueprint actions]. Connector resource provider 315 also translates the subscription management API on private cloud 302 to the subscription management API on public cloud 302. This allows the private cloud 302 to configure a quota that is enforced in public cloud 301 via the connector resource provider 315.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Dave in the disclosure of Bartz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Dave with the above teachings of Bartz, so as to “to connect different clouds to provide an integrated UI experience and integrated API experience” (0003).
Claim 9:  
Dave/Bartz teaches claim 6.
Dave further discloses:
wherein the instructions, when executed, are configured to cause the one or more processors to map the configuration items using the service model (0055, “FIG. 3B shows a resource solution center 221. The resource solution center 221 serves as a single point (e.g., one-stop) source for all of virtual resource service needs of a user of the CSB platform 202, in FIG. 3A. The resource solution center 221 correlates service catalog [map]  line items [configuration items] to an available cloud service selection [service model] (i.e., a resource context).”).
Claim 18:  
Dave/Bartz teaches claim 11.
Dave further discloses:
receiving an indication of a service to be added to the service map without an explicit identification of a selected vendor (0104, “Instead of ordering line items from a catalog, a user (e.g., a cloud service consumer) can design a customized VDC with capacity and/or virtual resources.”; 0133, “If the cloud service provider for the VDC is unknown, the user can select Help Me Pick A Provider button [receive an indication on user interface of a service to be added] 474 of the Virtual Data Center Portfolio Pop-up screen 466 in FIG. 10 thereby implementing a step 512 for enabling the user to determine a desired cloud service provide (e.g., via the comparison method discussed above in reference to FIGS. 8 and 9).” Examiner note: these paragraphs disclose, at the time of receiving an indication of adding a custom service, i.e. a customized VDC, the user need not have identified a vendor or provider for the service.);
selecting a vendor from a plurality of vendors based on an enterprise rule (0083, “A set of cloud decision and governance engines 270 of the CSB platform 202 is configured to simulate and optimize trade-offs between cloud service criteria such as, for example, business demand, resource capacity, utilization/performance, and IT sourcing policies. The set of cloud decision and governance engines 270 enable the analysis [enterprise rules] of impacts to cloud service parameters such as, for example, cost, risk, QoS, SLAs, and application architecture for business services and applications. Based on these analyses, IT organizations and/or other entity(ies) of a cloud service consumer can make decisions on preferred cloud service providers [selecting a vendor from a plurality of vendors] to use, on the optimal cloud service capacity to deploy, and on the policies for automated scaling of capacity based on business demand. Thereafter, an IT organization and/or other entity(ies) of a cloud service consumer can govern the operations and compliance of these decisions through on-going tracking and analysis against a defined plan.”); and 
establishing a relationship with the service to be added for the selected vendor (0088, “A global cloud resource pool and cloud service provider engine 280 of the CSB platform 202 is configured to create, manage and control VDC's by provisioning resources from multiple external cloud service providers, private clouds and internal data centers. All resources are inventoried globally across providers and manageable through a single unified interface. Cloud service providers are integrated into the CSB platform 202 through common interfaces [established relationship] (e.g., for connectors of VDC's and connectors of cloud managed services).”).
Dave does not disclose, but Bartz teaches:
establishing a relationship using the single cloud API (0036-0037, “Like the integrated UI, the integrated API [single cloud API] provides a common interface for the clouds. This is accomplished, for example, using a connector resource provider 315 in private cloud, which is responsible for connecting to remote, public cloud 301. Connector resource provider 315 translates the native API for cloud 301 so that it is compatible with the resource provider contract in the other cloud. The connector resource provider 315 has the identical interface as the other resource providers on private cloud 302, but also includes a link to the remote cloud 301…Connector resource provider 315 translates the resource manager API on private cloud 302 to the resource manager API used on public cloud 302. Connector resource provider 315 also translates the usage API on private cloud 302 to the usage API on public cloud 302. This allows, for example, resource consumption on the remote cloud to be used at the private cloud for aggregated billing. Connector resource provider 315 also translates the subscription management API on private cloud 302 to the subscription management API on public cloud 302. This allows the private cloud 302 to configure a quota that is enforced in public cloud 301 via the connector resource provider 315.”).
0003).
Claim 19:  
Dave/Bartz teaches claim 11.
Dave further discloses:
wherein establishing a relationship with the service comprises creating an entry in a configuration management database (CMDB) (0112, “the VDC order [entry] can be placed by selecting a Place Order button on an appropriate screen. In response, the order status changes to Submitted and the VDC order is sent to forwarded from the CSB platform 202 the appropriate cloud service provider. A CSB platform administrator communicates with cloud service provider to ensure proper order fulfillment and updates status progress. After submitting the new order (either the first initial order or any change order), status changes to Order in Progress. Once the order has been fulfilled [created], the VDC order status changes to Active.”)(0112, “Through a suitable action (e.g., selection of a myVDCs selection 465 at the VDC tab 404), the user is presented with a myVDCs section 490 of the VDC tab 404, as shown in FIGS. 12 and 13. At a myVDCs [CMDB] page 491 in the myVDCs section 490 (FIG. 12), the user's VDCs are listed along with their corresponding status (e.g., Created, Approval in Progress, Order In Progress, Provisioning In Progress, Changes Pending, Active, Inactive). If the status of any particular VDC sis Created or Active, resources can be modeled through on an IT Architecture page 492 of the VDC tab 404, as discussed below in greater detail”).
Claim 20 is rejected under 35 U.S.C. 103 as being anticipated by Dave/Bartz, in view of Johnson et al. (US 20150127484 A1) (“Johnson”)
Claim 20:  
Dave/Bartz teaches claim 11.
Dave further discloses:
Dave discloses selecting a vendor   from a plurality of vendors based on an enterprise rule (0083).  While Dave discloses wherein an enterprise rule may include cost analysis (0083, “The set of cloud decision and governance engines 270 enable the analysis of impacts [enterprise rule] to cloud service parameters such as, for example, cost, risk, QoS, SLAs, and application architecture for business services and applications.”), the combination does not explicitly teach wherein the enterprise rule comprises selecting a service based at least in part on a lowest price.
However, Johnson teaches:
wherein the enterprise rule comprises selecting a service based at least in part on a lowest price (0035, “In some instances, decision engine 205 may be further configured to provide one or more generated options 225 to user device(s) that have may have submitted data requests 220 to the decision engine 205…For example, in generating options 225 and subsequently providing them to the user device, the decision engine 205 may analyze the location information received from the user device, determine what transaction center(s)…are able to provide such service(s) at the lowest cost to the organization operating the transaction center(s) and/or providing the service(s) to the user…the highest priority transaction center may be the transaction center…having the lowest cost to the organization in providing the required service(s) to the customer (e.g., as based on the business rules 230).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Johnson in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Johnson, so as to provide the user with service options having the lowest cost (0035).
Claims 21-22 are rejected under 35 U.S.C. 103 as being anticipated by Dave/Bartz, in view of Ennis et al. (US 10,148,493 B1) (“Ennis”)
Claim 21: 
Dave/Bartz teaches claim 11.
Dave/Bartz does not teach, but Ennis teaches:
wherein the discovery operation comprising: sending discovery probes to the configuration items to undergo the discovery operation; receiving probe results from the configuration items that undergo the discovery operation; and updating entries in a configuration management database (CMDB) using the probe results (col. 12 line 50, “As also shown in FIG. 3, API gateway 310 includes a discovery engine 314 For example, discovery engine 314 can send native AWS API requests to API endpoints [sending discovery probes] 326 and receive native AWS API responses from API endpoints [receiving probe results] 326 to facilitate discovery of AWS objects (e.g., including DNS and IPAM related data associated with AWS objects, such as physical/virtual devices including instances) in the public cloud network(s) maintained by AWS 324.”; col. 13 line 28, “In one embodiment, objects created, modified, or deleted [entries updated] in AWS 324 are automatically reflected in data store [CMDB] 320 (e.g., and replicated across the grid via grid master 340). In an example implementation, data store 320 can be implemented using a commercially available or open source object/relational database, such as using the commercially available Infoblox NIOS.TM. software, which includes a built-in, InfobloxSDB.TM. integrated database technology as a component of the Infoblox NIOS.TM. software, that supports local high availability (HA) and database synchronization of all objects across a grid to ensure that the database of host names, IP addresses, A/PTR records, zones, DHCP fixed address records, DHCP leases, and/or other IPAM, DNS, and DHCP objects is continually synchronized between active/standby devices and across the grid.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Ennis in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Ennis, so as to allow for discovery and other API related functions to be processed through a single API layer (col. 13 line 1).
Claim 22:
Dave/Bartz teaches claim 11.
Dave/Bartz does not teach, but Ennis teaches:
generating, using a cloud API orchestrator, runnable API routes for each of the public clouds, wherein the runnable API routes define API end points to talk to the public clouds agnostic of vendors providing the public clouds (40, “As also shown, AWS cloud [cloud API orchestrator] 104 provides [generates] an API service endpoint [API route defining API end point] 108 that facilitates configuration and control (e.g., using a basic set of computing resource related configuration/control commands) of AWS cloud [“talking to” the clouds] 104 by automation programs in corporate data center  102. As would be apparent to one of ordinary skill in the art, the network architecture shown in FIG. 1 can also similarly be applied to other IaaS providers, such as other public cloud service providers (e.g., Microsoft Azure.RTM., IBM Cloud, and Google Cloud Platform) [i.e., vendor agnostic].”); 
sending, from the cloud API orchestrator, the runnable API routes to a discovery server (col. 12 line 50, “As also shown in FIG. 3, API gateway 310 includes a discovery engine 314 For example, discovery engine 314 can send native AWS API requests to API endpoints 326 and receive native AWS API responses from API endpoints 326 to facilitate discovery of AWS objects (e.g., including DNS and IPAM related data associated with AWS objects, such as physical/virtual devices including instances) in the public cloud network(s) maintained by AWS 324.”); 
receiving, at the cloud API orchestrator and from the discovery server, a request to run discovery against the public clouds (61, “a system, process, and/or computer program product for an API gateway for network policy and configuration management with public cloud further includes identifying inconsistencies in what is known about the public cloud environment model based on a request and triggering automatic discovery [discovery against public clouds in response to a request] to resolve the inconsistences, such as further described below.”); 
col. 12 line 50, “As also shown in FIG. 3, API gateway 310 includes a discovery engine 314 For example, discovery engine 314 can send native AWS API requests [cloud API probes] to API endpoints [sent along API routes] 326 and receive native AWS API responses from API endpoints 326 to facilitate discovery of AWS objects (e.g., including DNS and IPAM related data associated with AWS objects, such as physical/virtual devices including instances) in the public cloud network(s) [the public clouds] maintained by AWS 324.”); 
receiving, at the cloud API orchestrator from the public clouds, responses to the cloud API probes  (col. 12 line 50, “As also shown in FIG. 3, API gateway 310 includes a discovery engine 314 For example, discovery engine 314 can send native AWS API requests [cloud API probes] to API endpoints [sent along API routes] 326 and receive native AWS API responses from API endpoints 326 to facilitate discovery of AWS objects (e.g., including DNS and IPAM related data associated with AWS objects, such as physical/virtual devices including instances) in the public cloud network(s) [the public clouds] maintained by AWS 324.”); and 
forwarding, from the cloud API orchestrator to the discovery server, at least a portion of the responses to the cloud API probes (71, “API gateway [cloud API orchestrator] 210 can also receive request responses from the AWS API service endpoint, learn from them (e.g., as necessary), and forward them to the requester (e.g., over the original connection) [discovery server].”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Ennis in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill col. 13 line 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LANCE Y CAI/               Examiner, Art Unit 3625                            

/MICHELLE T KRINGEN/               Examiner, Art Unit 3625